Name: Commission Regulation (EC) NoÃ 1992/2005 of 7 December 2005 amending Regulation (EC) NoÃ 1168/2005 opening a standing invitation to tender for the resale on the Community market of maize held by the Austrian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  marketing
 Date Published: nan

 8.12.2005 EN Official Journal of the European Union L 320/25 COMMISSION REGULATION (EC) No 1992/2005 of 7 December 2005 amending Regulation (EC) No 1168/2005 opening a standing invitation to tender for the resale on the Community market of maize held by the Austrian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1168/2005 (2) was amended in order to extend the closing date for tenders until 28 June 2006. (2) In the context of this extension, however, the weeks from 26 October 2005 when no invitation to tender will be made were not specified. Tenders could thus be lodged in good faith by traders during those weeks, although no Management Committee meetings are scheduled. (3) It is necessary, therefore, to exclude the weeks up to 28 June 2006 during which no invitation to tender will be made. (4) Regulation (EC) No 1168/2005 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 4(1) of Regulation (EC) No 1168/2005 is hereby replaced by the following: The closing dates for the submission of tenders for subsequent partial invitations to tender shall be each Wednesday at 15.00 (Brussels time), with the exception of 3 August 2005, 17 August 2005, 31 August 2005, 28 December 2005, 12 April 2006 and 24 May 2006, i.e. weeks when no invitation to tender shall be made. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 188, 20.7.2005, p. 16. Regulation as last amended by Regulation (EC) No 1744/2005 (OJ L 280, 25.10.2005, p. 6).